UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 17, 2011 Humana Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-5975 61-0647538 (Commission File Number) (IRS Employer Identification No.) 500 West Main Street, Louisville, KY (Address of Principal Executive Offices) (Zip Code) 502-580-1000 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e) On August 26, 2010, the Board of Directors (the “Board”) of Humana Inc. (the “Company”), upon the recommendation of the Organization & Compensation Committee of the Board, approved the following revised schedule for director compensation, effective September 30, 2011: Non-Employee Director Annual Retainer Non-Employee Chairman of the Board Additional Annual Retainer Lead Independent Director Additional Annual Retainer Committee Chairman fee per year: 1. Audit Committee Chair 2. Organization& Compensation Committee Chair 3. All other Committee Chairs Executive Committee Member fee per year Common Stock per year (1st Business Day of January) $140,000(2) in common stock (variable # of shares) Charitable Contributions Annual Match up to $25,000 Group Life and Accidental Death Insurance— (except Chairman) $150,000 of coverage Group Life and Accidental Death Insurance— Non-Employee Chairman $400,000 of coverage Business Travel Accident Insurance $250,000 of coverage Restricted Stock Units Granted Initial Date of Election Restricted Stock Unit grant equal to the dollar value of the then current annual stock grant for directors Increased from $75,000. Increased from $125,000. Item 7.01Regulation FD Disclosure. On August 17, 2011, the Board of Directors of Humana Inc. declared a cash dividend to stockholders of $0.25 per share payable on October 28, 2011 to stockholders of record as of the close of business on September 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. HUMANA INC. BY: /s/ Steven E. McCulley Steven E. McCulley Vice President and Controller (Principal Accounting Officer) Dated:August 23, 2011
